DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 06/11/20
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structural features of the helical flow inverter and the installation must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claim 10 is a product claim that depends from device claim 1. The examiner is unable to ascertain the metes and bounds of claim 10 since it not recited what structures from claim 1 are or are not included in product claim 10. In addition, claim 10 is written as a method claim not a product claim. Claim 11 is a product claim, but is written as a method claim. It is respectfully requested to amend product claim 10 to be in independent form that recites the structural limitations of device claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lobedann et al. (US 2016/0375159 A1).
Regarding claim 1, Lobedann et al. discloses a unit operation (Fig.8) formed by a device comprising a single inlet (Fig.8:4) at one end and an outlet (Fig.8:5) at the opposite end and a helical tube (Fig.8:1+2) comprising at least one installation (Fig.8:CFI) comprising a helical flow inverter or HFI (CFI in Fig.8), wherein the at least one installation is a device (recirculation loop shown in Fig.8) for mixing fluids that does not require an actuated element, but achieves mixing by making use of fluid mechanics.
Regarding claim 2, Lobedann et al. discloses at least two HF are (Fig.8:1+2) interconnected in series by at least one linking element.
Regarding claim 3, Lobedann et al. discloses that the unit operation further comprises a conditioning element (Fig.8:PH agent), wherein the conditioning element is selected from (i) a container capable of releasing an acidic solution or a solution containing a solvent [0066] or detergent for viral inactivating purposes or a caustic solution for viral inactivation into the HFI and/or (ii) a homogenization loop.
Regarding claim 4, The HFI in Lobedann et al. system is capable of being designed of allowing a process fluid to flow continuously through the HFI.
Regarding claim 5, Lobedann et al. discloses that the unit operation is made from disposable material [0112].
Regarding claim 6, The Lobedann et al. system HFl is capable of having a Dean number [0033 and 0038] from 3 to 100 and/or modified Torsion number between 500 and 10000.
Regarding claim 7, Lobedann et al. discloses that the installations comprise a helical element (Fig.8:1+2) and a plurality of fluid flow channels (Fig.8:8).
Regarding claim 8, Lobedann et al. discloses that the at least one HFI has an axis h that is arranged in an angel angle between 0° and 90° [0052] relative to the direction of gravitation, and wherein the at least one HFI is positioned in at least one frames carried by a holding rack.
Regarding claim 9, Lobedann et al. discloses that at least all elements of the unit operation coming into contact with the process fluid are made of disposable [0112], wherein the sterilizable and/or sanitizable material [0049] optionally is capable of withstanding exposure to autoclavation, to gamma-irradiation, to ethylenoxide and/or NaOH [0112 and 0064].
Regarding claim 10, Lobedann et al. discloses a product (Fig.8) comprising a unit operation for continuous virus inactivation of a continuous flow of a process [0001] fluid, the use comprising:
a) providing [0055-0068] the continuous flow of process fluid to be inactivated,
b) feeding [0055-0068] the flow of the process fluid into the inlet of the at least one HFI of the unit operation,
c) allowing passage [0055-0068] of the flow of the process fluid through the at least one HFI,
thereby exposing the process fluid to conditions of virus inactivation, such that the process fluid is allowed to be virus-inactivated, and
d) allowing outflow [0055-0068] of the virus-inactivated process fluid from the HFI via the outlet. 
Regarding claim 11, Lobedann et al. discloses exposing the process fluid to conditions of virus inactivation comprises an adjustment of the pH of the stream of the process fluid [0055-0068] to a value of < 4, if the pH value of the process fluid to be inactivated is > 4 before the process enters the at least one HFI of the unit operation.
Regarding claim 12, Lobedann et al. discloses that the process fluid to be inactivated is a solution or a Suspension of a macromolecule [0112 and 0114] or a peptide, wherein the macromolecule is optionally a protein, preferably an antibody.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lean et al. (US 2010/0314325 A1) discloses a unit operation device that includes a helical flow inverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798